DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 6, 7, 11, 12 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi et al. (US 2009/0073335 A1) in view of Iwasaki (US 2009/0045397 A1).
Re claims 2, 7 and 12, Yagi et al. discloses a device comprising a first conductive layer (27) comprising a region serving as one electrode of a capacitor; a second conductive layer (32) comprising a region serving as a gate electrode; a semiconductor layer (34) comprising a region overlapping with the gate electrode with a gate insulating layer (33) therebetween; a third conductive layer (25, 36b) electrically connected to the semiconductor layer and comprising a region serving as one of a source electrode and a drain electrode; a fourth conductive layer (23, 36a) comprising a region serving the other of the source electrode and the drain electrode;  an 19/cm3 or less.
Iwasaki discloses a device wherein comprising an oxide semiconductor layer wherein a hydrogen concentration in the oxide semiconductor layer is 5 x 1019/cm3 or less (paragraph 0058).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein comprising an oxide semiconductor layer wherein a hydrogen concentration in the oxide semiconductor layer is 5 x 1019/cm3 or less since one would be motivated to form a TFT having superior properties (paragraph 0058).  
Re claims 6, 11 and 16, Yagi et al. discloses the device wherein the semiconductor device is a liquid crystal display device (paragraph 0032).
s 3, 8 and 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi et al. and Iwasaki in view of Ito et al. (US 2007/0252928 A1).
Yagi et al. does not disclose the device wherein the oxide semiconductor layer comprises indium, gallium and zinc.
Ito et al. discloses a device wherein the oxide semiconductor layer comprises indium, gallium and zinc (paragraph 0044).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the oxide semiconductor layer comprises indium, gallium and zinc since zinc gallium indium oxide is a well-known material of a preferred oxide semiconducting material used in the art (paragraphs 0043, 0044).

Claims 4, 9 and 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi et al. and Iwasaki in view of Song et al. (US 2004/0090562 A1).
Yagi et al. does not disclose the device wherein a width of the oxide semiconductor layer is larger than a width of the second conductive layer in a cross-section view in a channel length direction of a transistor comprising the oxide semiconductor layer.
Song et al. discloses a device wherein a width of the semiconductor layer (113) is larger than a width of the second conductive layer (114) in a cross-section view in a channel length direction of a transistor comprising the semiconductor layer (Fig. 4).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein a width of the oxide semiconductor layer is larger than a width of the second conductive layer in a cross-section view in a channel length . 

Claims 5, 10 and 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Yagi et al. and Iwasaki in view of Cho (US 2007/0165180 A1).
Yagi et al. does not disclose the device wherein each of the first conductive layer and the second conductive layer comprises copper.
Cho discloses a device wherein a gate electrode comprises copper (paragraph 0008).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the device wherein the first conductive layer and the second conductive layer comprises copper since one would be motivated by low resistance (paragraph 008).

Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that the cited references do not disclose that “the first conductive layer overlaps with an entirety of a region where the pixel electrode and the third conductive layer overlap each other in the top view of the semiconductor device”, Examiner respectfully disagrees.  As shown in Fig. 5 of Yagi (US 2009/0073335 A1), the first conductive layer (27) overlaps with an entirety of a region where the pixel electrode (21) and the third conductive layer (25a) overlap each other in the top view of the semiconductor device.  In other words, the region in which the first conductive layer, the third conductive and the pixel electrode .

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD H KIM/Primary Examiner, Art Unit 2871